UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-4033


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ROGER FORD, a/k/a Tink, a/k/a Tavon, a/k/a T,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Benson Everett Legg, District Judge.
(1:10-cr-00336-BEL-5)


Submitted:   December 20, 2012             Decided:   December 26, 2012


Before KING and    SHEDD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed in part and dismissed in part by unpublished per curiam
opinion.


Neal Gary Rosensweig, NEAL GARY ROSENSWEIG, P.A., Hollywood,
Florida, for Appellant.     Christopher John Romano, Assistant
United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Pursuant   to   a   written      plea   agreement,   Roger   Ford

pleaded guilty to conspiracy to distribute and to possess with

intent to distribute controlled substances, in violation of 21

U.S.C. §§ 846, 860 (2006).            The plea agreement contained two

relevant    stipulations:       (1)   that   the    conspiracy   involved    at

least 5 kilograms of cocaine and 280 grams of crack cocaine; and

(2) that a 180-month term of imprisonment was appropriate.                  See

Fed. R. Crim. P. 11(c)(1)(C).           The district court subsequently

sentenced Ford to the stipulated term.              Ford timely noted this

appeal.

            On appeal, Ford’s counsel has filed a brief pursuant

to Anders v. California, 386 U.S. 738 (1967), stating that there

are no meritorious issues for appeal, but questioning whether

the district court complied with the mandates of Rule 11 in

accepting Ford’s guilty plea and the reasonableness of Ford’s

sentence.     Although advised of his right to do so, Ford has not

filed a pro se supplemental brief.            The Government has moved to

dismiss the appeal of Ford’s sentence for lack of jurisdiction.

For the reasons that follow, we affirm Ford’s conviction, but we

grant the Government’s motion and dismiss the appeal of Ford’s

sentence.

            We first address Ford’s conviction.           Because Ford did

not move to withdraw his guilty plea in the district court, we

                                       2
review the Rule 11 hearing for plain error.                          United States v.

Martinez, 277 F.3d 517, 525 (4th Cir. 2002).                            “To establish

plain error, [Ford] must show that an error occurred, that the

error was plain, and that the error affected his substantial

rights.”       United States v. Muhammad, 478 F.3d 247, 249 (4th Cir.

2007).     Based on our review of the record, we conclude that the

district court substantially complied with Rule 11 and committed

no error warranting correction on plain error review.

               Turning, then, to the motion to dismiss, we agree with

the    Government     that   we     do    not      have     jurisdiction         over    this

portion of the appeal.                 Under 18 U.S.C. § 3742(c) (2006), a

defendant’s appeal of a sentence to which he stipulated in a

Rule    11(c)(1)(C)     plea   agreement            is   limited   to       circumstances

where    his    “sentence    was    imposed         in   violation     of    law    or    was

imposed    as     a   result      of     an       incorrect    application         of    the

sentencing guidelines.”            United States v. Sanchez, 146 F.3d 796,

797 (10th Cir. 1998) (alteration and internal quotation marks

omitted); see United States v. Littlefield, 105 F.3d 527, 527–28

(9th Cir. 1997).

               Here, Ford’s sentence was not imposed in violation of

law, as his 180-month sentence is within the maximum sentence of

life     imprisonment.            See     21       U.S.C.     § 846;        21     U.S.C.A.

§ 841(b)(1)(A) (West 1999 & Supp. 2012).                       Additionally, Ford’s

sentence is not the result of an incorrect application of the

                                              3
Guidelines,      because       a    sentence       imposed    pursuant       to     a    Rule

11(c)(1)(C) plea agreement is contractual and not based upon the

Guidelines.       United States v. Cieslowski, 410 F.3d 353, 364 (7th

Cir. 2005).       Because § 3742(c) bars review of a sentence imposed

pursuant to a Rule 11(c)(1)(C) plea agreement and none of the

exceptions apply, we dismiss the appeal of Ford’s sentence.

               In accordance with Anders, we have reviewed the entire

record in this case and conclude that there are no meritorious

issues    for    appeal.           We     therefore   affirm     Ford’s      conviction.

Otherwise,      we   grant     the      Government’s     motion       and   dismiss       the

appeal    as    to   Ford’s        sentence.        Finally,     we    deny       appellate

counsel’s motion to withdraw from representation at this time.

This court requires that counsel inform Ford, in writing, of the

right to petition the Supreme Court of the United States for

further review.         If Ford requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel    may    move    in       this    court   for   leave    to     withdraw        from

representation.         Counsel’s motion must state that a copy thereof

was served on Ford.            We dispense with oral argument because the

facts    and    legal    contentions         are   adequately     presented         in    the

materials      before    this       court    and   argument      would      not    aid    the

decisional process.


                                                                   AFFIRMED IN PART;
                                                                   DISMISSED IN PART

                                              4